Soto, Acting Judge,
delivered tbe following opinion:
This matter came on for hearing on August 29, 1923, upon the petition of Antonia Arzuaga Millian to review an order made and entered by the referee in this matter on November 22, 1922, whereby the said Antonia Arzuaga Millian, Carlos 0. Travecier, Antonio L. López, Carlos B. Buitrago, Diego *190Lizardi Colón, and ber or their attorneys, agents, servants, or all and any other person or persons acting under her or their authority were restrained and enjoined from proceeding with an action then pending in the district court of the judicial district of Humacao, wherein the said Antonia Arzuaga Millian is plaintiff and the above-named bankrupt, Pedro Peña Lopez, and his overseer, Toribio Loyola, are defendants, and from depriving or hindering said bankrupt, Pedro Peña Lopez, or his overseer, Toribio Loyola, from continuing to enter and retain possession of the aforesaid property. There is also involved in these proceedings for review an order made and entered by said referee in this matter on May 8th, 1923, refusing to set aside his order of November 22, 1922, and to direct the trustee to turn the possession of the property involved in these proceedings to the petitioner Antonia Arsuaga Millian.
The court now, after hearing the arguments of counsel for the petitioner and for the trustee, and upon giving due consideration to the facts as they appear from the certified record filed herein by the referee, as well as the law applicable thereto, and particularly the decision of the circuit court of appeals for the first circuit in the case of Yumet & Co. v. Delgado, 156 C. C. A. 217, 243 Fed. 519, is of the opinion that the said two orders should be reversed, and therefore,
The orders made and entered in this matter by the referee on November 22, 1922, and on May 8, 1923, are both and each of them hereby reversed, vacated and set aside, the injunction order of November 22, 1922, dissolved, and the trustee herein directed to forthwith deliver to said Antonia Arzuaga Millian the property to which the said proceedings in the district court of ITumacao refer, and to abstain himself from interfer*191ing with tbe ownership' and possession of said property of said Antonia Arznaga Millian, wbicb property is described as follows: “A tract of land consisting of 24 cuerdas in tbe barrio of Cañabón, Municipality of C aguas, equivalent to 9 hectares, 43 acres and 29 centiares, and bounded on tbe north by Agus-tín J. Diaz; on tbe south Succession of Jacinto Yilá, represented by Juan Ramos; on tbe east by Florentino Alvarez, and on tbe west by Federico Diez.”
Done and ordered at San Juan, Porto Rico, this 19th day -of September, 1923.